                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

JOSE SANCHEZ,                           :

                    Plaintiff           :   CIVIL ACTION NO. 3:18-1555

        v.                              :        (JUDGE MANNION)

JOHN WETZEL, et al.,                    :

                   Defendants           :


                                    ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:

       1. Defendants’ motion to dismiss Plaintiff’s amended complaint (Doc.
          25) is GRANTED.

       2. The Clerk of Court is directed to CLOSE this case.

       3. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                                s/ Malachy E. Mannion
                                MALACHY E. MANNION
                                United States District Judge
Dated: March 13, 2020
18-1555-01-ORDER
